Per Curiam. This claim was brought by Alberta Williams, mother of Joe Henry Williams, pursuant to the Crime Victims Compensation Act (Ill. Rev. Stat. 1981, ch. 70, par. 71 et seq.) for funeral expenses incurred as a result of the death of Joe Henry Williams on August 30, 1985. The immediate cause of death was a stab wound of the chest. The Chicago police initially arrested Clifford Willis for investigation with regard to Joe Henry Williams’ death. He was later released without any charges being filed against him. Section 6.1(f) of the Crime Victims’ Compensation Act states that a person in the position of Mrs. Williams is not entitled to compensation if the death of the victim was substantially attributable to the victim’s own wrongful act and was substantially provoked by the victim. See Marchetti v. State (1980), 33 Ill. Ct. Cl. 433. The evidence shows that the victim and Willis were in an automobile belonging to Willis when they began to argue and Williams began to beat Willis. Willis was knocked to the ground outside the car whereupon Williams pulled out a knife but did not use it. Minutes later, Willis was again attacked by Williams but this time took the knife away from Williams and stabbed him once. The evidence shows both men had been drinking prior to the incident. Claimant, Alberta Williams, was not a witness to the altercation. It is the opinion of the Court that Joe Henry Williams was the instigator in this incident which led to his own demise. Willis acted in self-defense and therefore this claim should be denied. This claim is hereby denied.